Citation Nr: 1705735	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  12-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of perforated eardrums, claimed as damage to tympanic membrane (T. M.), and, if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. Jurisdiction is now with the RO in Oakland, California.

A videoconference hearing was held in March 2016 at the Sacramento, California RO, before the undersigned Veterans Law Judge (VLJ) sitting in Washington DC. A copy of the transcript of that hearing is of record.

In April 2016, the Board remanded the issue of entitlement to service connection for a bilateral hearing loss disability, and the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of perforated eardrums, and, if so, whether service connection is warranted. Thereafter, in a November 2016 rating decision, the RO granted service connection for bilateral hearing loss disability. Therefore, to this extent, the issue of entitlement to service connection for a bilateral hearing loss disability has been granted in full and is no longer before the Board on appeal.

As for the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of perforated eardrums, and, if so, whether service connection is warranted, in a November 2016 supplemental statement of the claim (SSOC) the RO reopened the claim, and continued the denial. Therefore, the issue is currently before the Board on appeal, as reflected on the cover-page.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen the claim before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995). The question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson, 265 F.3d 1366; see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

The Board has reviewed the Veteran's electronic claims folder maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. In a September 2010 rating decision, the RO denied service connection for damage to the T. M.. The Veteran was notified of his appellate rights, but did not perfect an appeal.

2. New evidence received since the September 2010 rating decision tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for damage to the T. M., and raises a reasonable possibility of substantiating the claim.

3. The Veteran's residuals of bilateral perforated eardrums was shown on entry into military service. 

4. The competent evidence shows that there was no increase in severity of the pre-existing residuals of bilateral perforated eardrums during service, and that the current T.M. disability is not otherwise related to service. 



	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1. A September 2010 rating decision by the RO that denied service connection for damage to the T. M. is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2016). 

2. New and material evidence has been received to reopen the claim of service connection for damage to the T. M. § 38 U.S.C.A. § 5108 (West 2014); § 38 C.F.R. § 3.156 (2016).

3. The Veteran is not entitled to the presumption of soundness upon entry into service with regard to his residuals of bilateral perforated eardrums. 38 U.S.C.A. §§ 1110, 1111, 1132 (West 2014); 38 C.F.R. § 3.304 (2016); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Gilbert v. Shinseki, 26 Vet. App. 48 (2012).

4. The Veteran's pre-existing bilateral eardrum disability was not aggravated by service; and service connection for residuals of bilateral perforated eardrums is not warranted. 38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); Gilbert v. Shinseki, 26 Vet. App. 48 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006). The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

First, the Board notes that it is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with the reopening of the claim, such error was harmless and will not be further discussed. 

Second, as to the claim of entitlement to service connection, the RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his claim in a letter dated in April 2010, prior to the RO's adjudication of the claim in the first instance. The claim was reopened in the November 2016 SSOC, and any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the subsequent SSOC. See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006). Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his service connection claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, and identified private treatment records as well as his lay statements have been obtained. The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claim. 

VA has afforded the Veteran with VA examinations relating to his claim. The Veteran was afforded VA examinations in April 2010, and August 2016, with an addendum opinion provided in August 2010. The Board finds that, in conjunction, the examination reports are adequate for VA adjudication purposes. See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The April 2010 VA examiner examined the Veteran in-person, and the August 2010 VA addendum opinion notes the examiner's review of the Veteran's claims file and history. As discussed further below, the August 2016 VA examiner afforded the Veteran a physical examination, reviewed the Veteran's entire claims file, and provided an opinion as to the nature and etiology of the Veteran's current bilateral residuals of perforated eardrums.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the service connection claim decided herein, and thus no additional assistance or notification is required. The Board, therefore, proceeds with the adjudication of this appeal.

II. Stegall Compliance

As stated in the Introduction, in April 2016, the Board remanded the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of bilateral perforated eardrums, and, if so, whether service connection is warranted.

The April 2016 Board Remand directed the RO to adjudicate whether new and material evidence has been received to reopen the claim, and should the claim be reopened, the RO was directed to determine if any additional development was necessary prior to the adjudication of that underlying issue.

Accordingly, the RO provided additional development prior to its adjudication. In August 2016 the Veteran was afforded a VA examination of his ear conditions. The examiner noted a review of the Veteran's claims file, the Veteran's assertions, the Veteran's ears in person, and opined as to the nature and etiology of the Veteran's bilateral eardrum disability. Thus, in a November 2016 SSOC, the RO reopened the Veteran's claim for service connection for his bilateral perforated eardrums, but continued the claim's denial.

Thus, the Board finds that its Remand instructions, have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.

III. Whether New and Material Evidence has Been Received to Reopen the Claim

A claim previously denied by the RO may be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108, 7104, 7105; see 38 C.F.R. § 3.156 (2016). However, new and material evidence is not required as to each previously unproven element of a claim in order to reopen a claim. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New evidence is defined as evidence not previously submitted to agency decision-makers. 38 C.F.R. § 3.156(a). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade, 24 Vet. App. at 117. Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, in a September 2010 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for damage to the T. M.. The claim was denied based upon a finding that the Veteran's perforated eardrums disability was shown on entry, and was thus pre-existing, and that such pre-existing disability was not aggravated in service beyond its natural progression. 

The Veteran was informed of his appellate rights with his denial, and did not file a timely appeal, nor submit new and material evidence within one year of the denial. Furthermore, the Veteran did not assert there was clear and unmistakable error. Therefore, the decision became final. 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

Since the September 2010 rating decision, however, the Veteran has submitted correspondence dated February 2011, April 2011, and August 2012, as well as his Veteran's March 2016 hearing testimony. The statements by the Veteran contained therein can be construed as a claim that he has residuals of the in-service damage to the T. M. that includes the bilateral hearing loss disability at issue. As such, it is appropriate for the Board to consider the current claim as a request to reopen the previously denied claim. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

In the November 2016 SSOC the AOJ reopened the issue, but continued the previous denial. The AOJ continued the denial on the same basis as the previous denial-finding that the Veteran's perforated eardrums disability was shown on entry, and was thus pre-existing, and that such pre-existing disability was not aggravated in service beyond its natural progression.

The Board finds that since the September 2010 rating decision, the record includes new and material evidence that warrants the reopening of the claim. Of record is the Veteran's March 2016 videoconference transcript. The Veteran testified to his acoustic trauma in service and noted that he did not wear ear protection in service. The Veteran further testified that since service he has had to wear earmuffs to protect his hears from loud noises, and his ears have become oversensitive to loud noises. 

Additionally, of record is an August 2016 VA examination of the Veteran's ear conditions. The VA examiner examined the Veteran's ears and reviewed his claims file. The VA examiner provided an opinion as to whether the Veteran's pre-existing disability was aggravated beyond natural progression by service.

The Board finds that the Veteran's testimony and VA examination are new evidence because they were not previously submitted to be considered in the September 2010 rating decision. 38 C.F.R. § 3.156(a). This evidence is also material because lay statements regarding symptoms observed and the August 2016 VA examination relate to unestablished facts necessary to substantiate the Veteran's claim. Id. This additional evidence is not redundant of the evidence of record at the time of the last prior final denial of the claim. Id. In fact, this new evidence could certainly contribute to a more complete picture of the circumstances surrounding the origin of and current nature of the Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim. See Hodge, 155 F.3d at 1363.

As this evidence was not available at the time of the prior denial and as such evidence relates to unestablished facts necessary to further the Veteran's claim, it is sufficient to reopen the claim.



IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). 

Cases in which the condition is noted on entrance are, however, governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service). This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a) (2016).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The medical evidence of record indicates that the Veteran currently has scarring of his bilateral eardrums. The focus of this decision is whether the Veteran's residuals of bilateral perforated eardrums, claimed as damage to bilateral T. M., pre-existed service, and if so whether it was aggravated by or due to service. See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306.

Service treatment records include a June 1966 entrance examination which notes abnormal drums (perforation), with a notation of "bilateral T. M. scarring- no perforations." In the August 2016 examination report, the VA examiner who reviewed the record, noted that a "review of the entrance exam indicates bilateral T. M. scarring," and the examiner concluded that the Veteran's T. M. scarring pre-existed service. The Board, therefore, finds that the Veteran's entrance examination noted a pre-existing bilateral eardrum disability. See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016).

The Board must next determine whether the Veteran's pre-existing bilateral eardrum disability underwent an increase in severity during his period of active military service, thereby triggering the presumption of aggravation. See Maxson v. West, 12 Vet. App. 453 (1999) (the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service); see also Sondel v. West, 13 Vet. App. 213 (1999).

The Veteran contends that he had a perforated eardrum in service and has residuals of damage to the bilateral T. M., to include his hearing loss. See February 2011, April 2011, and August 2012 Correspondences; see also March 2016 hearing testimony. Based on review of the Veteran's DD Form 214, his service records and statements, his service has been deemed be consistent with exposure to acoustic trauma in service, and the Veteran has been granted service connection for his bilateral hearing loss. The Veteran's service treatment records include a May 1968 discharge examination which notes abnormal eardrums, "perforation T. M.."

However, in the present case, the record does not reflect that the Veteran's pre-existing bilateral eardrum disability underwent an increase in severity during service to warrant a presumption of aggravation. The presumption of aggravation applies only when pre-service disability increases in severity during service. Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991). 

In this regard, the Veteran underwent VA examinations in April 2010 and August 2016, with an addendum opinion in August 2010. The August 2010 VA addendum opinion reports that "one can reasonably conclude that [the Veteran] entered military service with scarred tympanic membranes and left military service with scarred tympanic membranes without perforation." The examiner, therefore, concludes that "with a greater than 50-50 certainty that no additional abnormalities occurred to the tympanic membranes while on active duty 1966-1968."

The August 2016 VA examiner noted a diagnosis of perforated right T. M., healed, with the date of diagnosis noted as 1968, and noted that the Veteran's current exam indicates scarring of both T. M.. The August 2016 examiner provided an opinion as to the etiology of the Veteran's asserted bilateral eardrum disability. The examiner noted a review of the Veteran's claims file post-service, to include a 2010 VA examination and opined as to the following: "It is less likely than not that the Veteran's perforated eardrums occurred as a result of noise exposure during military service. It is less likely than not that the residuals of perforated eardrums was aggravated beyond natural progression by service."

The examiner found that although there is scarring of his bilateral T. M., there is no evidence of active infection, inflammation, bleeding, or drainage. The right T. M., does, however, demonstrate old healed perforation, consistent with exam in 1968 and 2010. The examiner further explained that the Veteran's exit examination indicates a right T. M. perforation, but that a specialty exam completed that same day indicates no perforations, but instead, an old healed perforation of the right eardrum. The examiner, however, noted that "[t]his cannot be taken as prima facie evidence that a perforation occurred during service." The examiner explained that "[a]n acute perforation is exceedingly painful event, accompanied by purulent and/or serious drainage, and blood," and the examiner noted that there is no evidence of such event occurring during service. 

Although the examiner conceded that acute treatment may not have been rendered at the immediate time of the event given his service, the examiner also noted that "the Veteran sought care during service in Vietnam for several other issues, including a thumb complaint, an eye complaint, back pain, and several visits for acute GI complaints with nausea, vomiting and diarrhea." Thus, the examiner found that if the Veteran did sustain an acute perforation, it would be expected that the pain and drainage would have persisted for one to two weeks, and that the Veteran would have sought care. Instead, the examiner notes that the Veteran did not seek such care in service, and that there is no evidence of any other chronic condition related to the ears than hearing loss.

The examiner, therefore, concluded that the medical evidence of record suggests that "the perforation seen by the specialist [upon discharge] and noted to be old, well healed and represented only by scarring, was consistent with the entrance exam which noted scarring." Thus, the examiner "further concluded that it is less likely than not that the Veteran's pre-existing T. M. scarring was aggravated by military service, as there is no evidence of treatment or complaint for an ear problem during service, and to date he has not required further intervention, ongoing treatment or surgery, referable to the perforations."

The August 2010 addendum opinion and August 2016 VA examination report appear to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history. See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"]. The Veteran has not submitted a medical opinion to contradict the VA examiners' opinions. The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim, and has not done so. See 38 U.S.C.A. § 5107(a) (West 2014) (it is the claimant's responsibility to support a claim for VA benefits). 

The VA medical opinions of record are probative, as the examiners have reviewed the claims file, considered the Veteran's medical history, and provided sufficient rationale for the opinions provided. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). While the Board is reminded that the absence of documented treatment in service is not fatal to a service connection claim, service treatment records are to be taken into consideration and reviewed by examiners. See Ledford v. Derwinski, 3 Vet. App. 87 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993). In this case, the examiners have considered the Veteran's treatment in service in context, and have provided thorough and well supported rationale that include medical knowledge and facts.

In light of the foregoing, the Board concludes that the evidence shows that the Veteran's bilateral eardrum disability did not increase in severity during service, and that there is no competent evidence otherwise relating the current T.M. disability to service. 

The Board notes that the Veteran is entirely competent to report his symptoms both current and past, but weighs the Veteran's statements against the medical examiners' opinions. The Board finds the VA examiners' opinions to be overwhelmingly probative, and concludes that the examiners' conclusions overcome the Veteran's allegations of an increase in severity of his bilateral ear disability. First, the Board notes that although the Veteran is competent to report his symptoms, the Veteran as a lay person is not competent to associate any of his claimed symptoms to an increase in severity of the pre-existing condition during military service, as such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person. See also 38 C.F.R. § 3.159 (a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Second, the Board does not find the Veteran's statements as to his alleged increased symptoms to be credible. The medical opinions of record are competent and provide medical knowledge and facts to support the conclusion that it is less likely than not that there was an increase in severity of the pre-existing residuals of bilateral perforated eardrums during service. As the August 2016 VA examiner noted, there is no evidence of the Veteran's alleged increase in severity of his ear disability in-service given that the Veteran did not seek treatment in-service as would have been expected. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position). Thus, the statements offered by the Veteran in support of his own claim are outweighed by the medical opinions of record.

Accordingly, because the evidence of record indicates that there was no increase in disability during the Veteran's period of active duty service, the Board finds that the presumption of aggravation is not for application, and that there is no other bases upon which to conclude that the current T.M. disability is otherwise related to service. See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

For reasons and bases stated above, the Board concludes that a preponderance of the evidence is against the Veteran's claim. The benefit sought on appeal is accordingly denied.

ORDER

Having determined that new and material evidence has been presented, the claim for entitlement to service connection for residuals of bilateral perforated eardrums, claimed as damage to bilateral T. M., is reopened; to this extent, the appeal is granted.

Entitlement to service connection for residuals of bilateral perforated eardrums, claimed as damage to bilateral T. M., is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


